Citation Nr: 1817114	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-10 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for migraine (claimed as headaches), including as secondary to the service-connected cervical sprain disability.

2.  Entitlement to service connection for a thoracolumbar disability (also claimed as lumbar strain, degenerative disc disease (DDD), arthritis and spasm), including as secondary to the service-connected cervical sprain disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The  Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to November 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held in June 2016.  In August 2016 the Board remanded the matters for additional development.

Although the Veteran initially claimed service connection for a lumbar strain, the record shows she experienced disorder associated with her thoracic spine as well.  Therefore, the scope of this claim should be construed more broadly as a thoracolumbar disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized accordingly.

The issue of entitlement to service connection for thoracolumbar disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's headaches are etiologically related to her active duty service.


CONCLUSIONS OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.303(b), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the benefit sought is being granted, there is no reason to belabor the impact of the Veterans Claims Assistance Act on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 
Certain disabilities, including organic neurological disorders and arthritis are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Migraine Headaches

In this case, the Veteran has asserted she has headaches related to service.  A June 1993 service treatment record (STR) shows she received a diagnosis of migraine headache after being seen in-service with complaints of a right-sided throbbing headache.  VA examiners in July 2012 and November 2016 diagnosed stress-related/tension headaches.  Neither examiner provided a medical opinion that addressed whether the claimed headaches were incurred in or caused by the Veteran's military service.  In that regard, both opinions are inadequate.  However, inasmuch as there is no "nexus" requirement for compensation for a chronic disease, which was shown in service, (so long as there is an absence of intercurrent causes to explain post service manifestations of the chronic disease) service connection is warranted for headaches.  See Walker v. Shinseki, 708 F.3d 1331, 1335-1336 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  This claim is thus granted in full.  38 U.S.C. § 5107(b).  


ORDER

Service connection for headaches is granted.


REMAND

The July 2012 VA back conditions examination report proffers the opinion that it is less likely than not that the lumbar back pain is caused by the cervical neck pain.  The November 2016 VA-contract back conditions examination report proffers the opinion that it is less likely than not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event or illness, or proximately due to or the result of the Veteran's service-connected cervical spine disability.  Included in the rationale for both opinions was essentially that the Veteran was never seen for her claimed back disorder during military service.  

The Board's own review of the STRs reveals that the July 2012 and November 2016 VA examiners' opinions cite an incorrect factual premise inasmuch as the Veteran's STRs references her back disorder.  For example, a March 1992 STR shows the Veteran had midthoracic scoliosis with an assessment of chronic right neck and back pain.  November 1992 and November 1993 STRs show she had complaints of low back pain.  X-rays of the thoracic spine in March 1993 show some thoracic dextro-scoliosis.  As such, the Board cannot rely on medical opinions that rely upon an inaccurate factual premise, and therefore a remand is warranted for a new medical opinion.

Furthermore, the July 2012 VA examiner noted that the trauma occurred to the Veteran's neck, not the lower back, and that is the reason there is no likely connection between the service-connected cervical spine and the claimed back disorder.  The November 2016 VA-contract examiner noted essentially that the disability is anatomically and functionally in the cervical spine, not the lumbar spine, as a reason there is no medical nexus of connection between the injury of cervical spine and the lumbar strain.  Neither examiner gave adequate consideration to the Veteran's assertions, which the Board deems credible.  She asserted that she started getting back issues in the 1990's due to compensating for her neck pain and she experiences severe neck and back spasms.  At the July 2012 VA examination she reported that when she pulled her neck she also started having pain in her lower back when she walks.  At the September 2017 VA-contract back conditions examination, she reported that her back symptoms started in 1991 without any specific event.  She attributed the symptoms to compensating for her neck.  Moreover, an April 2010 VA primary care treatment record notes that the Veteran's chronic post neck and back pains are secondary to moderate C5-6 and L4-5 stenosis with underlying muscle spasms.  On remand this evidence must be considered.  

At the July 2012 VA back conditions examination, the Veteran reported she had ultrasound therapy to her back and was seen by a chiropractor; she also used a TENS unit on her lower back.  It does not appeal that these records have been associated with the Veteran's claims file and should be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide additional information on the chiropractor that provided treatment for her back disability and information to identify where she received ultrasound therapy for her back.  The Veteran should be requested to provide authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain relevant records from any identified provider.  

2.  Once all relevant records have been obtained and associated with the record to the extent possible, schedule the Veteran for VA spine examination to determine the nature and etiology of her lumbar strain.  The entire record must be available to and reviewed by the examiner, to include a copy of this Remand.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  Following examination, to include all indicated tests, the examiner is asked to:

(a) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a thoracolumbar disability related to service.

(d) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's thoracolumbar disability is either proximately due to, or alternatively, aggravated by her service-connected cervical sprain disability.  

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's thoracolumbar disability before the onset of aggravation.

The examiner must consider the Veteran's statements regarding symptoms of her thoracolumbar due to her neck disability.  The examiner is also asked to reconcile the April 2010 VA primary care treatment record (noted above) that the Veteran's chronic post neck and back pains are secondary to moderate C5-6 and L4-5 stenosis with underlying muscle spasms.  

The examiner should provide an opinion as to whether the March 1992 STR that shows the Veteran had midthoracic scoliosis and the March 1993 in-service x-rays of the thoracic spine that show some thoracic dextro-scoliosis are in any way connected to any post service thoracolumbar disability.  

A clear rationale for all opinions must be provided.  The examiner should discuss the rationale for all stated opinions, whether favorable or unfavorable.

3.  Thereafter, the record should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand, and, if not, corrective procedures should be implemented. 

4.  After completing the above, and any other development deemed necessary, readjudicate the claim for service connection for a thoracolumbar disability.  If the benefit sought on appeal is not granted, provide the Veteran and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


